Citation Nr: 0114059	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right shoulder, with Muscle Group III 
involvement, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.
This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim for a rating in excess of 20 
percent for his service-connected residuals of a shell 
fragment wound of the right shoulder, with Muscle Group III 
involvement.

The record reflects that the veteran initially requested a 
personal hearing in conjunction with his appeal.  However, he 
withdrew this request in December 2000.  See 38 C.F.R. 
§ 20.704(e) (2000).


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the instant case has been completed.

2.  The objective medical evidence on file shows that the 
veteran's service-connected residuals of a shell fragment 
wound of the right shoulder are not manifested by more than 
moderate disability of Muscle Group III or more than slight 
limitation of motion of the right arm.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a shell fragment wound of the right 
shoulder, with Muscle Group III involvement, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 
5201, 5303 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
rating factors include functional loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1997).

The veteran has been assigned a 20 percent disability rating 
for his residuals of a shell fragment wound of the right 
shoulder pursuant to 38 C.F.R. §  4.73, Diagnostic Code 5303.  
This Code provides criteria for rating damage to Muscle Group 
III, intrinsic muscles of the shoulder girdle, including the 
(1) Pectoralis major I (clavicular); and (2) deltoid.  The 
function of Muscle Group III is elevation and abduction of 
the arm to the level of the shoulder; and to act with 1 and 2 
of Group II in forward and backward swing of arm.  Under this 
Code, a moderate disability of the major extremity warrants a 
20 percent rating, a moderately severe disability warrants a 
30 percent evaluation, and a severe disability warrant a 40 
percent evaluation.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).


Background.  The veteran contends that his service-connected 
residuals of a shell fragment wound of the right shoulder, 
with Muscle Group III involvement, are more disabling than 
currently evaluated.  It is argued on his behalf that the RO 
failed to adequately consider the functional loss of the 
veteran's right upper extremity due to his constant pain.  
The veteran asserts that he his condition has recently 
deteriorated, to include significant loss of strength in the 
arm and hand, and that he is unable to perform any labor, to 
include lifting. 

The veteran's service medical records reflect that he 
sustained a shrapnel wound to his right deltoid region on 
December 24, 1966, during a mortar blast.  X-rays taken at 
that time revealed no fracture.  However, there were retained 
fragments.  The wound was initially debrided under local 
anesthesia at a field hospital, after which the veteran was 
evacuated for further care.  Thereafter, he was hospitalized 
from December 28, 1966, to January 18, 1967.  Examination 
upon admission showed that the anterior aspect of the right 
deltoid had a 2 x 1 inch longitudinal wound with a 1/2 inch 
tract superiorly.  There was no evidence of neurovascular 
deficit.  Range of motion of the right shoulder wound was 
limited by pain.  During his hospitalization, multiple daily 
dressings were applied to the shoulder wound, and he 
underwent debridement with secondary closure of the wound on 
December 30.  The wound healed without incident, with sutures 
removed on January 9.  At the time of his discharge, it was 
noted that, with physical therapy, full range of motion of 
the shoulder was restored and muscle power had returned to 
almost normal.

By the time of the veteran's December 1967 release from 
active duty examination, his upper extremities were 
clinically evaluated as normal on his separation examination.  
Further, it was specifically noted that his right shoulder 
wound was healed, and that it was not considered disabling.

A January 1971 VA medical examination noted, in part, that 
the right shoulder disclosed a scar measuring 2 x 3/4 inches at 
its greatest width.  The scar was not adherent, but was 
slightly tender.  There was no loss of underlying tissue.  
Abduction, forward elevation, and rotation of the right 
shoulder were within normal limits.  There was no deformity 
or restriction of motion on any of the remaining components 
of the right or left arm.  Further, there was no atrophy of 
any of the musculature.  It was also noted that the right arm 
was slightly larger than the left, primarily because the 
veteran was right handed.

Various VA outpatient treatment records are on file which 
cover a period up to and including February 2000.  Among 
other things, it is noted that records dated in September 
1999 reflect that the veteran complained of persistent pain 
in his right shoulder associated with numbness and weakness 
in his right arm down to his hand.  X-rays taken of the right 
shoulder at that time revealed metallic bullet fragments in 
the soft tissues adjacent to the proximal humerus or in the 
right axillary region.  There was no evidence of fracture or 
dislocation.  Further, it was noted that the 
acromioclavicular joint and acromiohumeral intervals were 
maintained.  Overall impression was no evidence of acute 
osseous abnormality about the right shoulder.

In conjunction with his increased rating claim, the veteran 
underwent a VA muscles examination in February 2000.  At this 
examination, he complained of occasional throbbing and aching 
of the right deltoid area for which he took Tylenol, usually 
two and twice a day.  He denied any significant flare-ups of 
the pain.  Nevertheless, he reported that he did get pain in 
the right shoulder area when he tried to throw a softball, or 
if he tried to pick up anything of significant weight.  He 
indicated that he no longer played softball because of the 
pain he would get in the right arm secondary to trying to 
throw the ball.

On physical examination, the examiner noted that the only 
scar present was a postoperative scar in the anterior lower 
right deltoid area that was 5 x 1 cm in length.  It was noted 
that it was in Muscle Group III.  There were no adhesions or 
tendon damage.  Also, there was apparently no bone, joint, or 
nerve damage.  Regarding muscle strength, the examiner stated 
that the veteran's right hand and his "AS" had slightly 
less strength when compared to the left upper extremity.  It 
was stated that "[r]ange of motion of the right with 
consideration of pain, weakness, fatigue, and instability" 
was forward elevation to 180 degrees; abduction to 180 
degrees; external rotation to 90 degrees; and internal 
rotation to 80 degrees, with some pain associated with 
internal rotation.  

Based on the foregoing, the examiner diagnosed status post 
shell fragment wound and posterior surgery of the right 
deltoid area with a metallic bone fragment in the soft tissue 
area verified by the 1999 X-rays involving Muscle Group III.  
The examiner also stated that there was associated slight 
decrease in internal rotation.


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board notes that the RO 
did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below.  Nevertheless, the 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and advised him of the 
evidence necessary to substantiate his claim by the Statement 
of the Case, including the applicable criteria for a higher 
disability rating.  Further, the veteran has not identified 
any pertinent evidence that is not of record.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.

In the instant case, the Board finds that the objective 
medical evidence on file shows that the veteran's shell 
fragment wound residuals have resulted in no more than 
moderate disability of Muscle Group III.  

Regarding history, the Board notes that the service medical 
records do show in-service treatment to include a period of 
hospitalization.  However, by the time of his release from 
active duty examination, the veteran's upper extremities were 
clinically found to be normal.  Moreover, his right shoulder 
wound was found to be healed and not considered disabling.  
Similarly, the April 1971 VA medical examination showed range 
of motion was within normal limits.  Also, there was no 
evidence of deformity, nor atrophy of the musculature.

With respect to current symptomatology, the Board notes that 
the February 2000 VA examination showed no evidence of 
adhesions, nor was there any evidence of tendon, bone, joint, 
or nerve damage.  Further, the examiner found that the 
strength of the right upper extremity was only slightly 
decreased on comparison to the left (i.e., sound) side.  
(Emphasis added).  Moreover, the September 1999 VA X-rays of 
the right shoulder resulted in an overall impression was no 
evidence of acute osseous abnormality about the right 
shoulder.

The medical evidence does not show that the veteran's shell 
fragment wound of the right shoulder resulted in any nerve or 
bone damage, and the relevant historical and current clinical 
findings are not consistent with more than moderate muscle 
damage to Muscle Group III, within the meaning of 38 C.F.R. 
§ 4.56.  That is, the nature of the injury was such that it 
was not characteristic of more than a moderate injury to the 
affected muscle group, and the medical evidence dated in 
recent years shows no evidence of more than slight atrophy or 
weakness of the left arm or other objective findings of more 
than moderate injury to Muscle Group III.

The Board has also considered whether the veteran may be 
entitled to a rating in excess of 20 percent based on 
limitation of motion of the shoulder.  Limitation of motion 
of the major or minor arm is rated 20 percent when limited at 
the shoulder level.  When arm motion is limited to a point 
midway between the side and shoulder level, a 30 percent 
rating is assigned for the major arm and a 20 percent rating 
is assigned for the minor arm.  When arm motion is limited to 
25 degrees from the side, a 40 percent rating is assigned for 
the major arm and a 30 percent rating is assigned for the 
minor arm.  38 C.F.R. § 4.71a, Code 5201.  

In this case, the medical evidence shows no more than slight 
limitation of motion of the right shoulder.  The Board has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his right shoulder is manifest by 
pain and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of right shoulder pain which would 
warrant a schedular rating in excess of the 20 percent 
evaluation currently in effect.  For example, the February 
2000 VA examiner found that the veteran's right shoulder pain 
only resulted in slight decrease in internal rotation.  All 
other range of motion findings were normal.  See 38 C.F.R. § 
4.71, Plate I (The average range of motion of the shoulder is 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees), and the examiner indicated that 
pain, weakness, fatigue, and instability were considered in 
reporting the range of motion.  Therefore, the factors to be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide any basis for a rating in excess of 20 percent in 
the instant case.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 20 percent for his for 
residuals of a shell fragment wound of the right shoulder, 
with Muscle Group III involvement.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right shoulder, with Muscle Group III 
involvement, currently evaluated as 20 percent disabling, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

